                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



ANDREW CHANG and RYAN SANTOS, on
behalf of themselves, FLSA Collective Plaintiffs     Case No.: 17-cv-8816
and the Class,

                              Plaintiffs,
       v.

PHILIPS BRYANT PARK LLC d/b/a BRYANT
PARK HOTEL, PHIL COLUMBO, and
MICHAEL STRAUSS,

                              Defendants.


DECLARATION OF C.K. LEE IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
MOTION FOR APPROVAL OF ATTORNEYS’ FEES, ADMINISTRATION FEES
AND REIMBURSEMENT OF EXPENSES AND PLAINTIFF’S UNOPPOSED
MOTION FOR APPROVAL OF CLASS REPRESENTATIVES’ SERVICE
AWARDS AND RELEASE PAYMENT

I, C.K. Lee, declare as follows:

1.      I reaffirm statements made in my supporting declaration as of the date hereof in

support of Plaintiffs’ Motion for Certification of the Settlement Class, Final Approval of

the Class Settlement and Approval of the FLSA Settlement.

2.      I received a BS/BA from the University of Michigan/Ann Arbor, with

concentrations in Biology and Chinese Language & Culture. I received a Juris Doctorate

degree from The University of Pennsylvania Law School in 1997. I was admitted to the

New York bar in 1998. I am also admitted to the bars of the United States Supreme Court,

the Second Circuit Court of Appeals, and the United States District Courts for the Northern,

Western, Eastern, and Southern Districts of New York. I am a member in good standing of

each of these bars.
3.     My current hourly rate is $800 per hour when applying for legal fees with courts.

In connection with private defense work, my current hourly rate is $1,200 per hour. Prior

to establishing my own firm, I was associated with some of the top firms in New York

City, including Clifford Chance, Morrison & Foerster and Schulte Roth & Zabel. Since

April 2009, a substantial part of my practice has been in prosecuting wage and hour class

and collective action cases.

4.     The current hourly rates of others within my firm who spent meaningful time

litigating this action are: Anne Seelig (billable rate $800 per hour) and Taimur Alamgir

(billable rate $550 per hour). Ms. Seelig is a partner at LLG and a 2003 law school graduate,

and Mr. Alamgir is a 2015 law school graduate.

5.     Based on my experience in class actions over the last eleven years, I have personal

knowledge of the hourly rates charged by other attorneys with comparable experience as

well as the attorneys within the firm who worked on this matter. Based on that information,

I believe these rates are fully consistent with the market rate in New York for attorneys

specializing in complex litigation around the country. Thus, I believe the rates charged by

LLG for its partner and non-partner attorney time are reasonable and appropriate fees for

those with comparable expertise, experience and qualifications.

6.     Class Counsel has substantial experience prosecuting large-scale wage and hour

class and collective actions, as shown in the attached list in Exhibit 1. Class counsel has

been approved for a rate of $550 per hour, however noting, for the avoidance of doubt,

that such approved fees were based on a percentage of the fund method with a

lodestar cross check. See Metodio v. Down & Dirty Tacos Meatpacking LLC, et al., Case

No. 15 Civ. 8754 (AKH) (July 14, 2017) Transcript at 16:17-17:8 (Judge Hellerstein
specifically approved counsel’s rate as reasonable).          See also Andrews v. Blick

Art Materials, LLC, No. 17-CV-767, 2017 U.S. Dist. LEXIS 121007, 2017 WL 3278898,

-- F.Supp.3d – (E.D.N.Y. Aug. 1, 2017) in which the Court concluded the negotiated fee is

reasonable in light of Plaintiffs’ counsel’s submitted lodestar (“The parties skillfully

litigated the threshold issue in this case about whether the ADA applies to the

internet…Plaintiff’s counsel demonstrated skill and experience in shepherding this case

through the settlement process”). Recently, class counsel was approved for a rate of $650

per hour in Orellana v. Pio Pio NYC, Inc., et al., Index No. 155941/16 (New York Supreme

Court), and for a rate of $800 per hour in Estrada v. Kingsbridge Marketplace Corp. et al.,

Case No. 17-cv-9890 (S.D.N.Y.) and Tendilla et al. v. Pearlstone Restaurant, LLC et al.,

Case No. 18-cv-8900 (S.D.N.Y.), again noting that such fees were based on a

percentage of the fund method with a lodestar cross check. But see, Gonzalez v.

Scalinatella, Inc., No. 13 Civ. 3629, among others, in which the hourly rates of LLG

counsel and paralegals were reduced.

Legal Fees and Expenses

7.      Class Counsel has spent more than 210 attorney and paralegal hours prosecuting

this case. Multiplying these hours by the hourly rate of each attorney and paralegal results

in a lodestar amount of $118,485.00. The amount of work incurred represents a multiplier

of 2.7x the legal fees of $325,000 contemplated under the Settlement Agreement, to be

paid from the Settlement Fund. Time records are attached hereto as Exhibit A.

8.     To date, Class Counsel has incurred actual legal expenses of approximately

$4,903.67, which were incidental and necessary to the representation of the Class. These

expenses include filing fees. A listing of these expenses is attached hereto as Exhibit A.
9.     Class Counsel’s efforts to date have been without compensation, and their

entitlement to payment has been wholly contingent upon achieving a positive result. The

Settlement Agreement allows Class Counsel to seek reimbursement of $325,000 to cover

legal fees, to be paid from the Settlement Fund, and reimbursement to cover existing and

future expenses and costs, to be paid from the Settlement Fund.

10.    Class Counsel undertook to prosecute this action without any assurance of payment

for their services, litigating this case on a wholly contingent basis in the face of tremendous

risk. Class Counsel stood to gain nothing in the event the case was unsuccessful.

Administration Fees and Expenses

11.     Rust Consulting, Inc. (“Rust”) has acted as the Settlement Administrator in this

lawsuit and has disseminated Class Notice to Class Members, performed calculations of

awards to each Class Member, and maintained correspondences with Class Members. See

Affidavit of Abigail Schwartz, attached as Exhibit B hereto.

12.    As detailed in the Declaration of C. K. Lee, Defendants provided a class list of 341

Class Members. Rust mailed the Court-approved class and collective notices (“Notices”)

to all 341 Class Members for whom contact details had been provided by Defendants.

Forty-six (46) mailed notices were returned as undeliverable, and Rust conducted a skip

trace on them in order to locate more current addresses. After diligently pursuing

deliverable mailing information, Rust re-mailed notices to forty-two (42) Class Members

for whom updated addresses were found, and thirty-eight (38) were successfully delivered.

Only eighth (8) notices of the 341 mailed notices remain undeliverable after significant

measures were taken to mail it to its designated recipient.

13.    The Settlement Agreement provides that administration fees will be paid out of the
Settlement Fund. The parties have agreed to administration fees of $30,000. To date,

Defendants have funded the entire Settlement Amount to the escrow account of Rust

Consulting, Inc. pursuant to the payment schedule set forth in the Settlement Agreement.

See Settlement Agreement and Release, ⁋3.1(B) [ECF Dkt. #55-1]. On January 9, 2020,

the Court approved Rust as the Settlement Administrator. ECF Docket No. 70.

Service Awards

14.     The Settlement Agreement allows Class Counsel to seek service awards for Named

Plaintiffs Andrew Chang and Ryan Santos, as well as a release payment for Named Plaintiff

Andrew Chang in the amount of $20,000 for his global release of all claims, to be paid

from the Settlement Fund.

15.     Named Plaintiffs made important contributions to the prosecution and fair

resolution of this action on behalf of the class members. They assisted Class Counsel’s

investigation and prosecution of the claims by providing detailed factual information

regarding their job duties and those of other putative class members, the wages they were

paid, the hours that they worked, and other information relevant to the claims. Plaintiff

Santos was prepared to be deposed by Defendants and Plaintiff Chang was deposed by

Defendants on March 8, 2018. Furthermore, Named Plaintiffs were the sole persons

assisting Class Counsel throughout the litigation.
I declare under penalty of perjury that the foregoing is true and correct.

Executed this 30th day of April, 2020.

New York, New York                            LEE LITIGATION GROUP, PLLC

                                              /s/ C. K. Lee
                                              C.K. Lee, Esq.
                                              Anne Seelig, Esq.
                                              148 West 24th Street, Eighth Floor
                                              New York, New York 10011
                                              Telephone: (212) 465-1188
                                              Attorneys for Plaintiff, FLSA Collective
                                              Plaintiffs and the Class
EXHIBIT 1
                                     List of Class Cases

 1. Mendez v. Pizza On Stone, LLC et al                            11-cv-06316   SDNY
 2. Khamsiri v. George & Frank's Japanese Noodle Rest Inc. et al   12-cv-00265   SDNY
 3. Xiong v. XpresSpa JFK Terminal 7, LLC                          09-cv-01730   EDNY
 4. Sanjaya et al v. Inakaya USA, Inc. et al                       12-cv-04500   SDNY
 5. Sierra v. Triple J. Associates of Queens, Inc. et al           12-cv-04462   EDNY
 6. Flores et al v. KC 53 LLC et al                                12-cv-08095   SDNY
 7. Mosquea v. Oasis Outsourcing II et al.                         12-cv-8099    SDNY
 8. Viafara v. MCIZ Corp. et al                                    12-cv-7452    SDNY
 9. Shahriar v. Sukhmani Inc. et al                                13-cv-03823   SDNY
10. Romero v. La Revise Associates, L.L.C. et al                   12-cv-08324   SDNY
11. Lin et al v. Benihana National Corp. et al                     10-cv-01335   SDNY
12. Trinidad v. Pret A Manger (USA) Limited, et al.                12-cv-6094    SDNY
13. Bravo v. Established Burger One L.L.C. et al.                  12-cv-9044    SDNY
14. Sanchez v. JMP Ventures, L.L.C. et al                          13-cv-07264   SDNY
15. Carillo v. 27-39 East 30th Rest. Corp., et al.                 13-cv-4491    SDNY
16. Hussein et al. v. J. Caldwell Corp. et al.                     13-cv-2685    SDNY
17. Ortiz et al v. Chop't Creative Salad Company LLC, et al        13-cv-0254    SDNY
18. Guaman v. 5 “M” Corp. et al.                                   13-cv-3820    SDNY
19. Alvarado v. Dublin 6 at 115 Broadway Inc. et al                14-cv-03939   SDNY
20. Santana v. Fishlegs LLC et al                                  13-cv-01628   SDNY
21. Mohamed, et al. v. Ess-A-Bagel Inc., et al.                    13-cv-8726    SDNY
22. Yuzary, et al. v. HSBC Bank USA N.A., et al.                   12-cv-3693    SDNY
23. Long et al v. HSBC USA Inc. et al                              14-cv-6233    SDNY
24. Hernandez v. Bare Burger Dio, Inc., et al.                     12-cv-7794    SDNY
25. Maisanche v. Paola Painting & Renovation LLC, et al.           511960/2015   Kings
26. Corte v. Fig & Olive Founders LLC, et al                       14-cv-7186    SDNY
27. Perez v. Dos Toros, LLC, et al                                 14-CV-9183    SDNY
28. Cabrera v. Glenoak Enterprises LLC, et al                      14-cv-5599    EDNY
29. Martinez et al v. Blockhead’s Burritos                         15-cv-3294    SDNY
30. Mohamed v. Sophie’s Cuban Cuisine Inc., et al.                 14-CV-3099    SDNY
31. Solorio v. 142 Mercer Street, LLC d/b/a Lure Fishbar, et al.   15-cv-5817    SDNY
32. Galvez v. Lucky Pearl, LLC et al                               15-cv-05177   SDNY
33. Hernandez v. McGee’s Bar & Grill, Inc., et al.                 15-cv-06067   SDNY
34. Gonzalez et al v. Famiglia-Debartolo, LLC et al                13-cv-08468   SDNY
35. Asencio v. Arturo’s Park Inc., et al.                          15-cv-9186    SDNY
36. Zamora et al v. One Fifty Fifty Seven Corp. et al              14-cv-08043   SDNY
37. Montenegro, et al v. XpresSpa at Term. 4 JFK LLC, et al        15-cv-3539    SDNY
38. Riedel v. Acqua Ancien Bath New York LLC d/b/a Aire Ancient
    Baths, et al.                                                  14-cv-7238    SDNY
39. Jin v. Spa Castle, Inc., et al.                                14-CV-5545    EDNY
40. Barcenas v. Luma Rest, Inc. d/b/a Lusardi’s, et al.            15-CV-10043   SDNY
41. Dipalma v. New Organico, Inc.                                        15-cv-9753    SDNY
42. Metodio v. Down and Dirty Tacos & Tequila Bar Meatpacking
    LLC, et al.                                                          15-cv-08754   SDNY
43. Santiago v. Rivka, Inc. d/b/a Café Mogador, et al.                   15-cv-9184    SDNY
44. Mariani, et al. v. OTG Management, Inc., et al.                      16-CV-1751    EDNY
45. Bairon Orellana et al - v. - Pio Pio NYC, Inc. et al                 155941/2016   NY
46. Ruiz, et al. v. Force Services, LLC, et al.                          16-cv-6729    SDNY
47. Salazar, et al. v. Spectrum of Creations, Inc., et al.               16-CV-0653    SDNY
48. Andreescu v. Bravo Brio Restaurant Group, Inc.                       16-CV-6508    SDNY
49. Vasquez v. GRK 451 Lexington Ave LLC, et al.                         16-cv-7305    SDNY
50. Iturbide v. Cho Familia Dynastia, Inc. d/b/a Flor de Mayo, et al     17-CV-596     SDNY
51. Maisanche v. Paola Painting & Renovation LLC, et al.                 16-cv-7697    SDNY
52. Huerta v. West 62 Operating LLC, et al.                              16-CV-3876    SDNY
53. Jaigua v. Vordonia Contracting & Supplies Corp., et al.              16-cv-6538    EDNY
54. Gonzalez v. PB Hudson LLC, et al.                                    17-CV-2010    SDNY
55. Gomez v. Kitchenette 123 Inc., et al.                                16-cv-3302    SDNY
56. Lucia Marett v. Palm Restaurant Inc.                                 16-CV -9381   SDNY
57. Rodriguez v. Park It Management Corp., et al.                        17-CV-4995    SDNY
58. Gomez v. Terri Vegetarian LLC d/b/a Terri, et al.                    17-cv-00213   SDNY
59. Jara v. Felidia Restaurant, Inc., et al.                             17-CV-9622    SDNY
60. Escobar et al v. Pret A Manger (USA) Limited et al                   17-cv-05227   SDNY
61. Bravo v. Fourth on Fifth LLC, et al.                                 17-cv-7003    SDNY
62. Falcon v. Bogopa Service Corp. et al                                 17-CV-6230    SDNY
63. Garcia Morales v. New Indian Foods, LLC, et al.                      18-cv-3401    SDNY
64. Moreno Flores, et al. v.47th St. Food, Inc. d/b/a Blake & Todd, et
    al.                                                                  18-cv-4281    SDNY
65. Monter, et al. v. AP & SS Restaurant Group LLC d/b/a Sea Fire
    Grill, et al.                                                        18-CV-1859    SDNY
66. Quic v. Dig Inn Restaurant Group, LLC, et al.                        516484/2018   Kings
67. Noel Reyes et al. v. 600 west 169th Rest, Inc. et al.                159303/2016   NY
68. Hamann v. Ross Window Corp. et al.                                   18-cv-01422   SDNY
69. Lin et al. v. Benihana Inc. et al.                                   18-cv-11226   SDNY
70. Estrada v. Kingsbridge Marketplace Corp. et al.                      17-cv-09890   SDNY
71. Tendilla et al. v. Pearlstone Restaurant, LLC et al.                 18-cv-08900   SDNY
72. Rodriguez et al v. Castle Check Cashing Corp. et al.                 17-cv-09930   SDNY
73. Baten v. Mr. Kabob Restaurant Inc. et al.                            16-cv-9559    SDNY
